Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/21/2022 has been entered. Claims 1-12 and 14-15 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every one of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/28/2022. 
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jurag et al. (WO 2017184997 A1) in view of Turner et al. (WO 2008140758 A1).
Regarding claim 1, Jurag teaches a system, comprising: 
a light emitter (paragraph [00138], “light emitting diode or narrow band excitation source; Figs. 4A-4B) to emit a light; 
a detection device (Fig. 3A-3B), comprising: an image sensor (Figs. 3A-3B; paragraph [0090] teach CMOS imaging arrays are used) comprising a plurality of pixels (Fig. 3A shows multiple pixels), and a plurality of sets of at least two patterned features (Figs. 3A-3B and paragraph [00100] teach a plurality of sets of at least two patterned features, i.e. sites/nanowells), wherein each of the patterned features comprises a reaction site (Figs. 3A-3B show each patterned feature comprises a reaction site, i.e. nanowell) containing one or more nucleic acid molecules (paragraph [0098] teaches that one or more nucleotides are attached to luminophores and disposed within the nanowell; paragraph [0014] teach the luminophore can be coupled to nucleic acid; paragraph [00111] teaches target analytes include nucleic acids), wherein each of the plurality of sets of at least two patterned features is aligned over a respective one of the plurality of pixels (Fig. 3A).
While Jurag teaches an optical assembly (paragraph [00115], “optical component”) to impose characteristics on the photons, wherein the optical assembly is capable of illuminating one of the at least two patterned features of each of aligned over the respective one of the plurality of pixels (paragraph [00115] teaches selectively exciting a given luminophore disposed over a pixel relative to another luminophore disposed over that pixel), Jurag fails to explicitly teach the optical assembly is capable of diffracting the light emitted by the light emitter to the optical assembly, the optical assembly projecting a first set of a plurality of fringes on a plane of the detection device, wherein the first set of the projected plurality of fringes is shaped by the optical assembly to be capable of illuminating one of the at least two patterned features of each of aligned over the respective one of the plurality of pixels.
Further, Jurag fails to explicitly teach the wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels.
	Turner teaches systems and methods for measurement of optical signals from multiplexed sample arrays that includes nucleic acid (abstract). Turner teaches the invention improves abilities to monitor signals from analytical reactions by reducing levels of background signal noise (paragraph [0010]). Turner teaches a diffractive optical element to simultaneously direct excitation illumination at each of a plurality of discrete signal sources on a substrate in a targeted illumination pattern (paragraph [0015]). Turner teaches the substrate includes an array of varied molecules, such as nucleic acids (paragraph [0051]). Turner teaches diffraction gratings used to provide a plurality of illumination spots, thus providing a controllable level of multiplex (paragraph [0074]). Turner teaches that by targeting illumination only at relevant locations, one can reduce the amount of power required to be directed at a system to accomplish the desired level of illumination (paragraph [0066]). Turner teaches the invention provides simultaneous, confocal examination of highly multiplexed arrays of different molecules through their discrete illumination and signal collection and enhances functionality of multi-label applications (paragraph [0144]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag to incorporate the teachings of Turner to provide the optical assembly is capable of diffracting the light emitted by the light emitter to the optical assembly, the optical assembly projecting a first set of a plurality of fringes on a plane of the detection device, wherein the first set of the projected plurality of fringes is shaped by the optical assembly to be capable of illuminating one of the at least two patterned features of each of aligned over the respective one of the plurality of pixels. Doing so would utilize known optical structures as taught by Turner, which would have a reasonable expectation of directing light to specific locations while improving controllability of the light and improving detection by reducing background noise.
Jurag in view of Turner teach wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels (Turner, paragraph [0103] teach controlling optical systems to adjust the direction of beams).
If it is determined that Jurag in view of Turner fail to teach wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels, Jurag teaches the radiation source is capable of distinguishing multiple elements within a particular pixel using spatial patterns of excitation light applied to the elements at different times, wherein the combination of spatial and temporal separation of excitation events can allow the pixel to distinguish the two or more elements within its detection zone (paragraph [00112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to provide wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels. Doing so would utilize known control of beam direction, as taught by Turner, to allow for the pixel to distinguish the two or more elements within its detection zone at different times as taught by Jurag, which would improve analysis of multiple elements within a particular pixel.
Note that the functional recitations that describe the light emitter, optical assembly, and the projected first plurality of fringes are interpreted as intended uses and functional recitations of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the functional recitations. 
Regarding claim 2, while Jurag teaches the optical assembly is capable of illuminating one of the at least two patterned features of each of aligned over the respective one of the plurality of pixels (paragraph [00115] teaches selectively exciting a given luminophore disposed over a pixel relative to another luminophore disposed over that pixel), Jurag in view of Turner fail to explicitly teach the system wherein the first set of the projected plurality of fringes is capable of having fringe width that is at least about the same or greater than a dimension of the one of the at least two patterned features, and wherein the fringe width is less than a pitch of the respective one of the plurality of pixels.
Turner teaches one may wish to adjust the spacing of the illumination pattern for variations in the inter-row or inter-column spacing of signal sources (paragraph [0105]). Turner teaches that adjustment both optimizes the illumination of discrete signal sources and reduces the production of noise (paragraph [0105]). Turner teaches adjustment of beams to direct signals to desired detector regions (paragraph [0110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to further incorporate the teachings of Turner to provide the system wherein the first set of the projected plurality of fringes is capable of having fringe width that is at least about the same or greater than a dimension of the one of the at least two patterned features, and wherein the fringe width is less than a pitch of the respective one of the plurality of pixels. Doing so would optimize the excitation of desired regions of the detection device as taught by Turner. Furthermore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to optimize the spacing and size of the excitation light on the detection device.
Note that the functional recitations that describe the first set of the projected plurality of fringes are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 3, Jurag further teaches wherein the image sensor is an active pixel image sensor (Figs. 3A-3B; paragraph [0090] teach CMOS imaging arrays are used).
Regarding claim 4, Jurag further teaches wherein the image sensor is a complementary metal-oxide-semiconductor (CMOS) image sensor (Figs. 3A-3B; paragraph [0090] teach CMOS imaging arrays are used).
Regarding claim 5, while Jurag teaches a plurality of fringes oriented orthogonally (Figs. 6A-6B) and the ability to selectively excite a luminophore within or over a first feature using a first linear polarization, such as X-polarization and the ability to selectively excite a second luminophore within or over a second feature using a second linear polarization orthogonal to the first linear polarization, such as Y-polarization (paragraph [00114]). Jurag in view of Turner fail to explicitly teach wherein the optical assembly further is capable of diffracting the light emitted by the light emitter to project a second set of a plurality of fringes on the plane of the detection device, wherein the second set of the plurality of fringes is orthogonally oriented relative to the first set of the plurality of fringes.
Turner teaches providing an illumination pattern generated from a first diffraction grating and a second diffraction grating, wherein the second diffraction grating is rotated orthogonally to the first to produce an orthogonally arrayed array of light (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to further incorporate the teachings of Jurag and Turner to provide wherein the optical assembly further is capable of diffracting the light emitted by the light emitter to project a second set of a plurality of fringes on the plane of the detection device, wherein the second set of the plurality of fringes is orthogonally oriented relative to the first set of the plurality of fringes (i.e. through use of a first and second diffraction grating). Doing so would utilize known optical structures, as taught by Turner, which would have allowed for improved control of the plurality of fringes to selectively excite specific features of the sample, as taught by Jurag. 
Note that the functional recitations that describe the optical assembly are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 6, Jurag in view of Turner further teach wherein the projected second set of the plurality of fringes is shaped to be capable of illuminating another one of the at least two patterned features.
Note that the functional recitations that describe the projected second set of the plurality of fringes are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 7, Jurag in view of Turner further teach wherein the optical assembly to diffract the light emitted by the light emitter comprises a horizontal transmissive diffraction grating to project the first set of the plurality of fringes and a vertical transmissive diffraction grating to project the second set of the plurality of fringes (see above claim 5; Turner, paragraph [0075], teaches providing an illumination pattern generated from a first diffraction grating and a second diffraction grating, wherein the second diffraction grating is rotated orthogonally to the first to produce an orthogonally arrayed array of light).
Regarding claim 8, Jurag further teaches wherein the at least two patterned features are four patterned features positioned over a respective one of the plurality of pixels, wherein the four patterned features are capable of being arranged in a square grid over the respective one of the plurality of pixels (Fig. 3A). 
Regarding claim 9, while Jurag teaches four patterned features positioned over a respective one of the plurality of pixels (Fig. 3A) and that the device can comprise any suitable number of sites can be provided per pixel, e.g., 2 or more sites per pixel, 3 or more sites per pixel, 4 or more sites per pixel, or 5 or more sites per pixel (paragraph [00100]), Jurag in view of Turner fail to teach wherein the at least two patterned features are three patterned features are positioned over a respective one of the plurality of pixels, wherein the three patterned features are arranged in an L-shape over the respective one of the plurality of pixels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to further incorporate the teachings of Jurag to provide the at least two patterned features are three patterned features are positioned over a respective one of the plurality of pixels, wherein the three patterned features are arranged in an L-shape over the respective one of the plurality of pixels. It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to optimize the desired number of reaction sites in the system. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Jurag in view of Turner to provide the three patterned features are arranged in an L-shape over the respective one of the plurality of pixels. Doing so would be an obvious matter of design choice (see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding claim 10, Jurag further teaches wherein each of the plurality of pixels is a rectangular pixel (Figs 1A, 3A-3B), wherein the at least two patterned features of the detection device are aligned over the respective one of the plurality of pixels in a linear array (Fig. 3A).
Regarding claim 11, Jurag further teaches wherein each of the plurality of pixels is a square pixel (Figs 1A, 3A-3B). While Jurag teaches that the device can comprise any suitable number of sites can be provided per pixel, e.g., 2 or more sites per pixel (paragraph [00100]) and that the shape of the site, i.e. well, can have different shapes, e.g. elliptical, triangular, square, polygonal (paragraph [0074]),  Jurag in view of Turner fail to teach wherein the at least two patterned features comprises two features having an aspect ratio of about 2:1.
Since Jurag teaches the patterned features can have different shapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to provide wherein the at least two patterned features comprises two features having an aspect ratio of about 2:1. Doing so would be an obvious matter of design choice (see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), which one of ordinary skill of the art would arrive at through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to optimize the desired number and size of reaction sites in the system.
Furthermore, the claimed system having the claimed relative dimensions (i.e. aspect ratio) would not perform differently than the prior art device, thus, the claimed system is not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
Regarding claim 12, Jurag further teaches wherein each of the plurality of pixels is a square pixel (Figs 1A, 3A-3B). While Jurag teaches that the device can comprise any suitable number of sites can be provided per pixel, e.g., 3 or more sites per pixel (paragraph [00100]), and that the shape of the site, i.e. well, can have different shapes, e.g. elliptical, triangular, square, polygonal (paragraph [0074]), Jurag in view of Turner fail to teach wherein the at least two patterned features comprises three features having an aspect ratio of about 3:1.
Since Jurag teaches the patterned features can have different shapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to provide wherein the at least two patterned features comprises three features having an aspect ratio of about 3:1. Doing so would be an obvious matter of design choice (see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), which one of ordinary skill of the art would arrive at through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to optimize the desired number and size of reaction sites in the system.
Furthermore, the claimed system having the claimed relative dimensions (i.e. aspect ratio) would not perform differently than the prior art device, thus, the claimed system is not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
Regarding claim 14, Jurag further teaches wherein the at least two patterned features is formed over a signal light guide of the respective one of the plurality of pixels (Fig. 3B, the light guide is interpreted as the components between the nanowell and the single pixel).
Regarding claim 15, Jurag further teaches wherein the image sensor further comprises first and second alignment rows or columns of pixels (Fig. 3A shows rows and columns of pixels), wherein the first and second alignment rows or columns are capable of spatially aligning the first set of the plurality of fringes with one of the at least two patterned features aligned over the respective one of the plurality of pixels.
Note that the functional recitations that describe the first and second alignment rows or columns are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments (see page 6 of Remarks regarding Turner) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references lack “an optical assembly to phase shift a plurality of fringes…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above, the combination of Jurag in view of Turner teach wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels (Turner, paragraph [0103] teach controlling optical systems to adjust the direction of beams). Note that claim 1 does not further recite additional structural limitations to define the “optical assembly”. 
The examiner notes that the applicant fails to argue against the alternative rejection of claim 25 (see page 14 of Non-Final Rejection filed 07/28/2022). Even so, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case (as stated above), if it is determined that Jurag in view of Turner fail to teach wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels, Jurag teaches the radiation source is capable of distinguishing multiple elements within a particular pixel using spatial patterns of excitation light applied to the elements at different times, wherein the combination of spatial and temporal separation of excitation events can allow the pixel to distinguish the two or more elements within its detection zone (paragraph [00112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jurag in view of Turner to provide wherein the projected first plurality of fringes is capable of being phased shifted by the optical assembly to illuminate another one of the at least two patterned features aligned over the respective one of the plurality of pixels. Doing so would utilize known control of beam direction, as taught by Turner, to allow for the pixel to distinguish the two or more elements within its detection zone at different times as taught by Jurag, which would improve analysis of multiple elements within a particular pixel.
Furthermore, Turner teaches that it is desirable to control the direction of individual beams or subset of beams that have been multiplexed (paragraph [0103]). Turner teaches the system invention can be a scanning or otherwise translatable system to be useful for larger array sizes (paragraph [0143]).
Thus, there is enough teaching, suggestion, and motivation from the prior art where one of ordinary skill in the art would have modified Jurag in view of Turner to have arrived at the claimed invention as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaplan (US 7803609 B2) teaches a method for generating an interference pattern at a probe array (abstract) comprising using a waveguided structured illumination technique to create a phase-shift-able and rotate-able structured illumination pattern for high resolution imaging for use in microarray imaging (column 30, lines 30-38).
Hong et al. (US 8222040 B2) teaches optical imaging of microparticles (abstract) using a structured illumination apparatus (column 8, line 1), wherein structured illumination can be simply translated with respect to the microparticle array to change the excitation pattern (column 8, lines 49-51). 
Lee et al. (US 2012223214) teaches  translating/shifting a light element to different scanning locations to provide illumination from different scanning locations at different times (paragraph [0056]).
Abramovich et al. (US 20100296104 A1) teaches an inspection system comprising a light source, a grating, a phase shifting unit, an imager, and a processor (abstract), wherein the phase shifting unit is configured to form and reflect a plurality of phase shifted patterns of the grating image onto an object surface to form a plurality of projected phase shifting patterns (abstract).
Best et al. (US 20160124208 A1) teaches a fluorescence microscope for obtaining super-resolution images of a sample comprising structured illumination (abstract). Best teaches phase-shifting to obtain a plurality of images of the sample to obtain super-resolution images (paragraph [0138]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797